Filed 8/22/18
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                     DIVISION FOUR


SAN FRANCISCANS FOR LIVABLE
NEIGHBORHOODS,
         Plaintiff and Appellant,                A141138

v.                                               (City & County of San Francisco
CITY AND COUNTY OF SAN                           Super. Ct. No. CGC-11-513077)
FRANCISCO,
         Defendant and Respondent.



        After preparing an environmental impact report (EIR) defendant City and County
of San Francisco (City) approved revisions of the housing element of its general plan.
San Franciscans for Livable Neighborhoods (SFLN) filed a petition for writ of mandate
challenging the adequacy of City’s EIR. The trial court denied relief and we affirm.
                   I. FACTUAL AND PROCEDURAL BACKGROUND
A.      The Parties
        SFLN is an unincorporated association that includes several neighborhood
organizations: the Cow Hollow Association, the Francisco Heights Civic Association, the
Greater West Portal Neighborhood Association, the Jordan Park Improvement
Association, the Lakeshore Acres Improvement Club, the Laurel Heights Improvement
Association of San Francisco, Inc., the Marina-Cow Hollow Neighbors & Merchants, the
Miraloma Park Improvement Club, the Pacific Heights Residents Association, the
Presidio Heights Association of Neighbors, the Russian Hill Neighbors, the St. Francis
Homes Association, the Sunset-Parkside Education and Action Committee, Inc., and the


                                            1
Westwood Highlands Association. The City is the “lead agency” for the subject
approvals for purposes of the California Environmental Quality Act (CEQA) (Pub.
Resources Code, § 21000 et seq.)1 and is charged with duties to disclose, analyze, and
mitigate significant impacts from the project. (§§ 21067, 21165.)
B.     CEQA
       Before delving into the facts and procedural history of this matter, it is necessary
to discuss the relevant statutory and regulatory framework. CEQA requires an agency to
conduct an initial study to determine if a project may have a significant effect on the
environment. (Cal. Code Regs., tit. 14,2 § 15063, subd. (a).) “If there is substantial
evidence that the project may have a significant effect on the environment, then the
agency must prepare and certify an EIR before approving the project.” (Friends of
College of San Mateo Gardens v. San Mateo County Community College Dist. (2016) 1
Cal.5th 937, 945.) The EIR is “the heart of CEQA” (CEQA Guidelines, § 15003, subd.
(a)), and its purpose is “to provide public agencies and the public in general with detailed
information about the effect which a proposed project is likely to have on the
environment; to list ways in which the significant effects of such a project might be
minimized; and to indicate alternatives to such a project.” (§ 21061; see CEQA
Guidelines, § 15003, subds. (b)–(e).)
       “CEQA allows public agencies to use special types of EIR’s to simplify
preparation and avoid duplication. [Citations.] [¶] One of those EIR’s is a program EIR.
(CEQA Guidelines, § 15168.) ‘A program EIR is an EIR which may be prepared on a
series of actions that can be characterized as one large project and are related [among
other possibilities [¶] . . . [¶] . . . [a]s individual activities carried out under the same
authorizing statutory or regulatory authority and having generally similar environmental
effects which can be mitigated in similar ways.’ (CEQA Guidelines, § 15168,


1
      All further statutory references are to the Public Resources Code except as
otherwise indicated.
2
       CEQA Guidelines are codified in title 14 of the Code of Regulations. Hereafter,
we refer to title 14 as “CEQA Guidelines.”

                                                 2
subd. (a)(4).)’ ” (Center for Biological Diversity v. Department of Fish and Wildlife
(2015) 234 Cal.App.4th 214, 233 (Center for Biological Diversity).) The housing
element is such a project.
       “Using a program EIR can provide a public agency many advantages as it
proceeds with its program. For one, the agency can avoid preparing multiple EIR’s for
the program and its activities if the program EIR is comprehensive. ‘Preparation of a
program EIR allows a public agency to characterize the overall program as the project
that is proposed for approval. If a sufficiently comprehensive and specific program EIR
is prepared, the agency may dispense with further environmental review of activities
within the program that are adequately covered by the program EIR. ( [CEQA
Guidelines,] § 15168, [subd.] (c).)’ [Citation.]” (Center for Biological Diversity, supra,
234 Cal.App.4th at p. 233.)
       “Program EIR’s have other advantages. They may be used to address impacts and
mitigation measures that apply to the program as a whole to simplify later environmental
review for program activities. (CEQA Guidelines, § 15168, subd. (d) . . . .) They may
also be used to consider broad programmatic issues for related actions at an early
planning stage when the agency has greater flexibility to deal with basic problems or
cumulative impacts. (CEQA Guidelines, § 15168, subd. (d).)” (Center for Biological
Diversity, supra, 234 Cal.App.4th at p. 233.)
       “The CEQA Guidelines do not specify the level of analysis required to be
performed in a program EIR. Indeed, ‘[n]o ironclad rules can be imposed regarding the
level of detail required . . . . EIR requirements must be “sufficiently flexible to
encompass vastly different projects with varying levels of specificity.” [Citation.]’
[Citation.] ‘The degree of specificity required in an EIR will correspond to the degree of
specificity involved in the underlying activity which is described in the EIR.’ (CEQA
Guidelines, § 15146.)” (Center for Biological Diversity, supra, 234 Cal.App.4th at
p. 234.)
       Therefore, “[d]esignating an EIR as a program EIR . . . does not by itself decrease
the level of analysis otherwise required in the EIR. ‘All EIR’s must cover the same


                                              3
general content. [Citations.] The level of specificity of an EIR is determined by the
nature of the project and the “rule of reason” [citation], rather than any semantic label
accorded to the EIR.’ ” (Friends of Mammoth v. Town of Mammoth Lakes
Redevelopment Agency (2000) 82 Cal.App.4th 511, 533.) Consequently, in considering a
challenge to a program EIR, “ ‘it is unconstructive to ask whether the EIR provided
“project-level” as opposed to “program-level” detail and analysis. Instead, we focus on
whether the EIR provided “decision makers with sufficient analysis to intelligently
consider the environmental consequences of [the] project.” ’ (Citizens for a Sustainable
Treasure Island v. City and County of San Francisco (2014) 227 Cal.App.4th 1036,
1052.)” (Cleveland National Forest Foundation v. San Diego Association of
Governments (2017) 17 Cal.App.5th 413, 426 (Cleveland National Forest).)
C.     General Plan Requirements
       “The Planning and Zoning Law (Gov. Code, § 65000 et seq.) requires each city
and county to ‘adopt a comprehensive, long-term general plan for the physical
development of the county or city, and of any land outside its boundaries which in the
planning agency’s judgment bears relation to its planning.’ (Gov. Code, § 65300.) A
[city’s] general plan is its ‘ “ ‘constitution’ for future development” . . . ‘ “located at the
top of the hierarchy of local government law regulating land use.” ’ [Citation.] ‘ “[T]he
propriety of virtually any local decision affecting land use and development depends
upon consistency with the applicable general plan and its elements.” [Citation.]’
[Citation.] The Planning and Zoning Law requires that each general plan include seven
mandatory elements, including a land use element, a circulation element, a housing
element, a conservation element, an open-space element, a noise element, and a safety
element. (Gov. Code, § 65302.)” (Latinos Unidos de Napa v. City of Napa (2013)
221.Cal.App.4th 192, 196-197 (Latinos Unidos).)
D.     The Housing Element Law
       Declaring housing availability to be of “vital statewide importance” and the
“attainment of decent housing and a suitable living environment . . . a priority of the
highest order,” the Legislature enacted the Housing Element Law, which requires local


                                                4
governments to adopt a “housing element” as a component of its general plan. (Gov.
Code, § 65580 et seq., added by Stats. 1980, ch. 1143, pp. 3697-3698, § 3; Fonseca v.
City of Gilroy (2007) 148 Cal.App.4th 1174, 1183 (Fonseca).) The purpose of the
Housing Element Law is, among other things, “[t]o assure . . . cities [will] recognize their
responsibilities in contributing to the attainment of the state housing goal,” including
“housing affordable to low-and-moderate-income households.” (Gov. Code, §§ 65580,
subd. (c), 65581, subd. (a).) A local government’s housing element must be reviewed
and revised every five to eight years. (Gov. Code, §§ 65583, 65588, subds. (b), (e).)
       The housing element of a general plan must contain specific components,
analyses, goals and policies. (Gov. Code, § 65583.) The housing element must include,
among other things, “[a]n assessment of housing needs and an inventory of resources and
constraints relevant to the meeting of these needs,” including an inventory of land
suitable for residential development, as well as a program “to implement the policies and
achieve the goals and objectives of the housing element.” (Gov. Code, § 65583,
subds. (a), (c).)
       The housing element must also identify actions that will be taken to make sites
available to accommodate the local government’s share of the regional housing needs.
(Gov. Code, § 65583, subd. (c)(1).) The Legislature enacted the regional housing needs
assessment (RHNA) procedure (see Gov. Code, §§ 65584-65589) to address the state’s
shortage of affordable housing. (Gov. Code, § 65580, subd. (a).) To achieve the state’s
housing objectives, the law requires each local jurisdiction to zone adequate numbers of
sites to accommodate the regional housing burden allocated to it, so that every local
jurisdiction shares in the obligation to accommodate the state-wide housing need. (See
Gov. Code, §§ 65584, 65863, subd. (a)). Various regional councils of governments, in
conjunction with the cities and counties within their jurisdictions and the California
Department of Housing and Community Development (HCD), devise methods for
distributing existing and projected housing needs within their regions and for allocating a
share of the regional housing needs to each local jurisdiction. (Gov. Code, § 65584,
subd. (d)(4).)


                                              5
E.     The 2004 Housing Element
       The City revised its housing element in 2004, when it adopted the 2004 Housing
Element. The 2004 Housing Element was an update to the 1990 Residence Element.
The City found the 2004 Housing Element would have no significant adverse
environmental impacts and issued a negative declaration, approving the revised housing
element without preparing an EIR. SFLN challenged the City’s decision to proceed by
negative declaration. A different panel of this division concluded an EIR was required.
(San Franciscans for Livable Neighborhoods v. City and County of San Francisco (June
22, 2007, A112987 [nonpub. opn.].) Accordingly, we reversed and ordered the trial court
to issue a writ of mandate directing the City to set aside its adoption of the negative
declaration and to order the preparation of an EIR.
       Following this reversal, the trial court issued an amended preemptive writ of
mandate in April 2009. It enjoined the City from implementing some aspects of the 2004
Housing Element, but allowed the City to operate under the remaining provisions—many
of which derived from the previous 1990 Residence Element—until the City complied
with CEQA’s mandates. The City formally began preparing the court-ordered EIR
analyzing the 2004 Housing Element in October 2008.
F.     The 2009 Housing Element
       By the time City began preparing the court-ordered EIR for the 2004 Housing
Element, preparation for the next state-required housing element—the 2009 Housing
Element—was already underway. The 2009 Housing Element examined the type,
amount, and affordability of new construction needed, as determined by the Association
of Bay Area Governments (ABAG). ABAG, in coordination with HCD, determined that
San Francisco’s fair share of the regional housing for January 2007 through June 2014
would be 31,190 units, or about 4,160 units per year. The stated goal was to “alleviate a
tight housing market[,]” with allocations of “regional household and employment
growth” to areas with established or planned transit infrastructures. The 2009 Housing
Element, based on the RHNA, was designed to address housing needs for a range of
household income categories. A total of 18,880 units, or 61 percent of the RHNA target


                                              6
(31,190 units) were required to be affordable to households making 120 percent of the
area medium income or less (or $113,150 for a household of 4).
       The stated intent of the 2009 Housing Element was to provide the policy
framework for guiding the City to meet its housing goals. As such, the 2009 Housing
Element did not modify land use, specify areas of increased height or density, suggest
specific controls for individual neighborhoods, implement changes to the Zoning Map or
Planning Code, or direct funding for housing development. Rather, the 2009 Housing
Element focused on strategies for implementing its core “housing values,” which the City
developed after working with neighborhood groups, community organizations, housing
advocates, and residents. The following four core housing values were created to guide
the 2009 Housing Element: 1) prioritize permanently affordable housing; 2) recognize
and preserve neighborhood character; 3) integrate planning of housing, jobs,
transportation, and infrastructure; and 4) cultivate the City as a sustainable model of
development.
       The 2009 Housing Element acknowledged the inherent tension among many of its
housing goals. For example, the relationship of market rate to affordable housing could
often be competitive and oppositional. Also, the demand for more housing in San
Francisco creates tensions by the impact, either real or perceived, of new developments
on existing neighborhoods. Another major issue to balance is the relationship between
housing and infrastructure. The stated purpose of the 2009 Housing Element is not to
resolve all of these tensions, but to provide a framework the City could use to identify
concerns that should be considered by decision makers in order to achieve the City’s
housing goals.
       In an effort to assist the City in reaching the type and amount of housing targeted
by the RHNA, the 2009 Housing Element provides a set of objectives and policies to
address the State’s goals and the City’s most pressing housing issues: identifying
adequate housing sites, conserving and improving existing housing, providing equal
housing opportunities, facilitating permanently affordable housing, removing government
constraints to construction and rehabilitation of housing, maintaining the unique and


                                             7
diverse character of San Francisco’s neighborhoods, balancing housing construction with
community infrastructure, and sustainability.
G.     The Combined Environmental Review of the 2004 and 2009 Housing Elements
       Due to the overlap in preparing the 2004 and 2009 Housing Elements, the City
combined the environmental review of the housing elements.
       The City certified the 2004 and 2009 Housing Element EIR (Housing Element
EIR or EIR) on March 24, 2011. In certifying the EIR, the City planning department
notified the public that the 2009 Housing Element, by encouraging housing near transit
lines, will have a single, significant, unavoidable environmental impact on transit that
cannot be mitigated to a level of insignificance; it is estimated that transit ridership could
rise in excess of the San Francisco Municipal Railway’s (MUNI) capacity utilization
standard of 85 percent.
       On June 29, 2011, the City adopted the 2009 Housing Element as San Francisco’s
new housing element. On August 4, 2011, SFLN filed a petition for writ of mandate
challenging the EIR as it pertained to the 2009 Housing Element, claiming, among other
things, that the adoption of the 2009 Housing Element was internally inconsistent with
the City’s General Plan.
       The trial court issued an order finding that, in most respects, Housing Element EIR
complied with CEQA. The court upheld the project description, the impact analyses, and
the City’s decision not to recirculate the EIR after it was published, and determined that
the EIR included a reasonable range of alternatives. The court, however, ruled that the
EIR’s analysis of the alternatives and the findings regarding potentially feasible
mitigation measures were inadequate and not supported by substantial evidence. Finally,
the court found that the 2009 Housing Element was consistent with the General Plan and
the Planning Code.
       The instant appeal followed.
                                      II. DISCUSSION
       SFLN challenges the Housing Element EIR’s compliance with CEQA on
numerous grounds, including the use of improper baselines when analyzing impacts,


                                              8
failure to disclose various potential impacts, and failure to consider feasible alternatives
that would reduce significant impacts.
A.     Standard of Review
       “[T]he Legislature intended [CEQA] ‘to be interpreted in such manner as to afford
the fullest possible protection to the environment within the reasonable scope of the
statutory language.’ ” (Laurel Heights Improvement Assn. v. Regents of University of
California (1988) 47 Cal.3d 376, 390 (Laurel Heights).) “The EIR is the primary means
of achieving the Legislature’s considered declaration that it is the policy of this state to
‘take all action necessary to protect, rehabilitate, and enhance the environmental quality
of the state.’ [Citation.] . . . An EIR is an ‘environmental “alarm bell” whose purpose it
is to alert the public and its responsible officials to environmental changes before they
have reached ecological points of no return.’ [Citations.] The EIR is also intended ‘to
demonstrate to an apprehensive citizenry that the agency has, in fact, analyzed and
considered the ecological implications of its action.’ [Citations.] Because the EIR must
be certified or rejected by public officials, it is a document of accountability. If CEQA is
scrupulously followed, the public will know the basis on which its responsible officials
either approve or reject environmentally significant action, and the public, being duly
informed, can respond accordingly to action with which it disagrees. [Citations.] The
EIR process protects not only the environment but also informed self-government.”
(Laurel Heights, supra, 47 Cal.3d at p. 392.)
       “Where an EIR is challenged as being legally inadequate, a court presumes a
public agency’s decision to certify the EIR is correct, thereby imposing on a party
challenging it the burden of establishing otherwise.” (Sierra Club v. City of
Orange (2008) 163 Cal.App.4th 523, 530 (Sierra Club).) Section 21168.5 provides that a
court’s inquiry in an action to set aside an agency’s decision under CEQA “shall extend
only to whether there was a prejudicial abuse of discretion. Abuse of discretion is
established if the agency has not proceeded in a manner required by law or if the
determination or decision is not supported by substantial evidence.” As a result of this
standard, “[t]he court does not pass upon the correctness of the EIR’s environmental


                                              9
conclusions, but only upon its sufficiency as an informative document.” (Laurel Heights,
supra, 47 Cal.3d at p. 544.) We will not set aside an agency’s approval of an EIR on the
ground that a different conclusion would have been equally or even more reasonable.
(Citizens of Goleta Valley v. Board of Supervisors (1990) 52 Cal.3d 553, 564.)
       Our review in a CEQA case, as in other mandamus actions, is the same as that of
the trial court. We review the agency’s decision, not that of the trial court. (In re Bay-
Delta etc. (2008) 43 Cal.4th 1143, 1162.) This review differs according to the type of
error claimed. (Vineyard Area Citizens for Responsible Growth, Inc. v. City of Rancho
Cordova (2007) 40 Cal.4th 412, 435.) “Whether an ‘agency has employed the correct
procedures,’ is reviewed ‘de novo . . . “scrupulously enforc[ing] all legislatively
mandated CEQA requirements” [citation] . . . .’ [Citation.] But an ‘agency’s substantive
factual conclusions’ are ‘accord[ed] greater deference.’ [Citation.] ‘In reviewing for
substantial evidence, the reviewing court “may not set aside an agency’s approval of an
EIR on the ground that an opposite conclusion would have been equally or more
reasonable,” for, on factual questions, our task “is not to weigh conflicting evidence and
determine who has the better argument.” [Citation.]’ ” (Sierra Club, supra, 163
Cal.App.4th at p. 531.) “Rather, we must resolve any reasonable doubts and any
conflicts in the evidence in favor of the agency’s findings and decision. [Citations.]”
(Preserve Wild Santee v. City of Santee (2012) 210 Cal.App.4th 260, 276.)
       Further, “ ‘[i]n determining the adequacy of an EIR, the CEQA Guidelines look to
whether the report provides decision makers with sufficient analysis to intelligently
consider the environmental consequences of a project. ([CEQA Guidelines,] § 15151.)
The CEQA Guidelines further provide that “the sufficiency of an EIR is to be reviewed in
the light of what is reasonably feasible . . . . The courts have [therefore] looked not for
perfection but for adequacy, completeness, and a good faith effort at full disclosure.”
([CEQA Guidelines] § 15151.)’ [Citation.] The overriding issue on review is thus
‘whether the [lead agency] reasonably and in good faith discussed [a project] in detail
sufficient [to enable] the public to discern from the [EIR] the “analytic route the . . .



                                              10
agency traveled from evidence to action.” [Citation.]’ [Citation.]” (California Oak
Foundation v. Regents of University of California (2010) 188 Cal.App.4th 227, 262.)
B.     Baseline Conditions
       SFLN contends the Housing Element EIR improperly analyzed the environmental
impacts by using the future conditions projected by ABAG, rather than analyzing the
existing conditions.
       CEQA requires an EIR to “focus on impacts to the existing environment, not
hypothetical situations.” (County of Amador v. El Dorado County Water Agency (1999)
76 Cal.App.4th 931, 955.) “[T]he impacts of a proposed project are ordinarily to be
compared to the actual environmental conditions existing at the time of CEQA
analysis, . . . .” (Communities for a Better Environment v. South Coast Air Quality
Management Dist. (2010) 48 Cal.4th 310, 321 (Communities).)
       To accomplish this, CEQA directs an EIR to include what is called an
environmental baseline, a description of the project site’s physical and environmental
conditions at the time the EIR is prepared. “An EIR must include a description of the
physical environmental conditions in the vicinity of the project, as they exist at the time
the notice of preparation is published . . . from both a local and regional perspective.
This environmental setting will normally constitute the baseline physical conditions by
which a lead agency determines whether an impact is significant.” (CEQA Guidelines,
§ 15125, subd. (a).)
       “[A]n inappropriate baseline may skew the environmental analysis flowing from
it, resulting in an EIR that fails to comply with CEQA.” (Citizens for East Shore Parks v.
State Lands Com. (2011) 202 Cal.App.4th 549, 557 (Citizens for East Shore Parks); see
also Cadiz Land Co. v. Rail Cycle (2000) 83 Cal.App.4th 74, 87.) The “normal[ ]” rule is
that the baseline must reflect the “physical conditions existing at the time [the]
environmental analysis” begins. (Communities, supra, 48 Cal.4th at pp. 320, 323.)
       However, “ ‘the date for establishing a baseline cannot be a rigid one.
Environmental conditions may vary from year to year and in some cases it is necessary to
consider conditions over a range of time periods.’ [Citation.]” (Communities, supra, 48


                                             11
Cal.4th at pp. 327-328; see also San Francisco Baykeeper, Inc. v. State Lands Com.
(2015) 242 Cal.App.4th 202, 218-219 [five-year average of mining volumes was
appropriate baseline].) Thus, “despite the CEQA Guidelines’ reference to . . . the time
environmental analysis is commenced’ [citation], ‘[n]either CEQA nor the CEQA
Guidelines mandates a uniform, inflexible rule for determination of the existing
conditions baseline. Rather, an agency enjoys the discretion to decide, in the first
instance, exactly how the existing physical conditions without the project can most
realistically be measured, subject to review, as with all CEQA factual determinations, for
support by substantial evidence.’ [Citation.]” (Neighbors for Smart Rail v.
Exposition Metro Line Construction Authority (2013) 57 Cal.4th 439, 449
(Neighbors for Smart Rail).)
       In Neighbors for Smart Rail, our Supreme Court addressed the question of
whether an agency has discretion to use projected future conditions, rather than existing
conditions, as a baseline. (Neighbors for Smart Rail, supra, 57 Cal.4th at p. 452.) There,
an EIR for a project had exclusively employed an analytic baseline of conditions in the
year 2030 to assess a project’s likely impacts on traffic congestion and air quality.
(Neighbors for Smart Rail, supra, 57 Cal.4th at p. 445.) After reviewing appellate
authority on the propriety of using future conditions as a sole baseline, the court
announced the following rule: “Projected future conditions may be used as the sole
baseline for impacts analysis if their use in place of measured existing conditions—a
departure from the norm stated in [CEQA] Guidelines section 15125[, subdivision (a)]—
is justified by unusual aspects of the project or the surrounding conditions. That the
future conditions analysis would be informative is insufficient, but an agency does have
discretion to completely omit an analysis of impacts on existing conditions when
inclusion of such an analysis would detract from an EIR’s effectiveness as an
informational document, either because an analysis based on existing conditions would
be uninformative or because it would be misleading to decision makers and the
public.” (Neighbors for Smart Rail, supra, 57 Cal.4th at pp. 451-452; see
also id. at p. 457.)


                                             12
       Therefore, in appropriate circumstances an agency may “adjust its existing
conditions baseline to account for a major change in environmental conditions that is
expected to occur before project implementation. In so adjusting its existing conditions
baseline, an agency exercises its discretion on how best to define such a baseline under
the circumstances of rapidly changing environmental conditions.” (Neighbors for Smart
Rail, supra, 57 Cal.4th at p. 452.) For example in Neighbors for Smart Rail, the court
explained that “in an EIR for a new office building, the analysis of impacts on sunlight
and views in the surrounding neighborhood might reasonably take account of a larger
tower already under construction on an adjacent site at the time of EIR preparation.”
(Neighbors for Smart Rail, supra, 57 Cal.4th at p. 453.) The court also noted that an
agency’s determination that an existing conditions impact would provide little or no
relevant information or would be misleading as to a project’s true impacts is reviewed for
substantial evidence. (Id. at p. 457.)
       1.     Traffic and Water Baseline
       SFLN contends that the City improperly used population projections as a baseline
to analyze traffic and water impacts, and that ABAG’s 2009 population projections were
inappropriate because these population projections “assume that the type of policy
changes included in the Housing Element will be made.”
       SFLN claims the EIR improperly uses hypothetical conditions in the year 2025 as
a baseline for measuring traffic and water impacts. The EIR compares expected traffic
impacts in the year 2025. It also contains information about actual, observed traffic
conditions at 60 intersections collected by TJKM Transportation Consultants in June
2010. In fact, the EIR has a chart that compares existing traffic conditions at these 60
intersections with projected traffic in 2025, giving a grade between A and F to each
intersection in each scenario, with E and F representing unsatisfactory conditions.
       The EIR notes that although traffic is expected to get worse, the Housing Element
itself does not generate any new person trips. Rather, the EIR explains that “[r]esidential
growth within the City would occur regardless of the proposed Housing Element[]; the



                                            13
Housing Element[] would provide direction for how new residential development in the
City should occur, with an emphasis on affordability.”
       As for water, the EIR identifies existing water demand, and analyzes whether
Housing Element policies would result in the need for additional water beyond what is
provided by existing entitlements and resources. The EIR explains that the Housing
Element does not propose new development. Rather, it is a “policy-level” document
intended to guide how and where new residential development in the City should occur.
The EIR, based on the 2009 San Francisco Public Utility Commission’s (SFPUC) Water
Supply Availability Study (WSAS), calculated water demand projections for the City
based on housing and employment forecasts. Specifically, the EIR compares 2030
growth projections between the 2005 Urban Water Management Plan and the 2009
growth projections developed by the San Francisco Planning Department (Planning
Department), and also takes into account projects currently in various stages of the
development pipeline. Based on these projections, new residential growth is expected to
increase by 29,787 units. Although the changes in the Housing Element encourage
housing density measures, the EIR recognizes that higher density housing uses less water
than single family homes. The Housing Element also includes policies to ensure that the
new housing is adequately supported by infrastructure, including water. The EIR further
explains that although the Housing Element would not result in the construction of
residential units, all new development would be required to comply with existing
regulations. Accordingly, the EIR concludes that the Housing Element policies would
not result in an increase in water demand beyond those assumed in the WSAS.
       SFLN claims that the City’s use of “inflated” 2025 conditions constituted an
“analytical sleight of hand.” According to SFLN, by using a future baseline, the City
“skipped over analyzing the foreseeable impacts of approving the very same increased-
density policies” that the ABAG 2025 projections assume will be enacted. We disagree.
Rather, we conclude the City was within its discretion to adopt a baseline calculation
forecasting traffic and water impacts in 2025, rather comparing the existing conditions
with and without the Housing Element.


                                            14
       POET, LLC v. State Air Resources Board (2017) 12 Cal.App.5th 52 (POET II), on
which SFLN relies, does not compel a contrary conclusion. In POET, an EIR that used
an alternative baseline was deemed inadequate, in part because the state agency took an
overly narrow view of the project. (Id. at p. 77.) At issue was the agency’s enactment of
low carbon fuel standards (LCFS) regulations. (Id. at pp. 56-57.) When the agency
adopted the original LCSF regulations in 2009, a prior appellate decision (POET, LLC v.
State Air Resources Board (2013) 218 Cal.App.4th 681 (POET I) found the agency had
violated CEQA. (POET II, supra, 12 Cal.App.5th at p. 57.) The appellate court required
the agency set aside its approval of the LCFS regulations and address whether the project
would have a significant adverse effect on the environment as a result of increased
nitrogen oxide (NOx) emissions caused by biodiesel. (Id. at pp. 64-65.)
       In the subsequent rulemaking, the agency conceded that increased use of biodiesel
in California since the adoption of the original LCFS regulation resulted in “increased
NOx emissions of about 1.2 tons per day.” (POET II, supra, 12 Cal.App.5th at 68.) The
agency also conceded “biodiesel ‘[had] been incentivized under the existing LCFS
Regulation beginning in 2009.’ ” (Id. at 98.)
       Instead of recognizing and analyzing the LCFS regulation’s contribution to the
increase in NOx emissions caused by biodiesel, the agency in POET II sidestepped the
issue by taking the position that its “readopted” LCFS regulation was an entirely “new”
regulation, and that it need not analyze those impacts because the original LCFS
regulation was a different “project” than the readopted LCFS regulation.
(POET II, supra, 12 Cal.App.5th at pp. 59-60, fn. 4, 72.) Based on this position, the
agency contended the environmental baseline was 2014–i.e., the year the agency began
the environmental review process for the “readopted” LCFS regulation. (Cf. CEQA
Guidelines, § 15125, subd. (a).) (POET II, supra, at p. 77.) Advancing a contrary
position, the plaintiffs argued that the 2014 baseline was a “ ‘regulatory sleight of hand’
[that] conceals the fact that California will continue to experience increased NOx
emissions causes by the original LCFS regulation until at least 2021.” (Ibid., fn.
omitted.) The plaintiffs further argued the 2014 baseline “skewed the analysis of the


                                             15
impact of future NOx emissions by comparing predicted future emissions to
a baseline made higher by the NOx emissions caused by the original LCFS
regulations . . . .” (Id. at p. 72.)
       In resolving this dispute, the court in POET II, supra, 12 Cal.App.5th 52,
explained that the question of what constitutes an appropriate baseline cannot be resolved
without the proper application of the term “ ‘project’ ” to the facts of a case. (Id. at
p. 77.) “When the whole of a project is properly identified, then the conditions of
defining the project’s baseline can be determined.” (Ibid.) There, the court concluded
that the agency’s “interpretation of ‘project’ was too narrow and, consequently it chose
the wrong year as the conditions for establishing the baseline for NOx emissions.” (Ibid.)
In so holding, the court reasoned that the “project” that the agency needed to evaluate
under CEQA included both the original LCFS regulation and the readopted LCFS
regulation, as the two actions were “ ‘related to each other.’ ” (Id. at pp. 74-75.)
       Here, SFLN argues that the City, like the agency in POET II, relied on an
improperly narrow view of the Housing Element to support its reliance on a future
baseline when evaluating traffic and water supply impacts, assuming the growth the
policies are intended to induce would occur regardless of the Housing Element.
According to SFLN, by utilizing this truncated view of the project, the EIR sidestepped
review of the reasonably foreseeable indirect physical changes in the environment “
‘which may be caused by the project’ ” as required by CEQA Guidelines section 15064,
subdivision (d), under the guise that the increased traffic and water supply impacts would
occur as a result of the projected population growth, with or without the Housing Element
policies. The Housing Element, however, is not designed to induce population growth,
and is distinguishable from cases where approvals of projects clearly would result
in population growth in previously undeveloped areas. (Arviv Enterprises, Inc. v. South
Valley Area Planning Com. (2002) 101 Cal.App.4th 1333, 1345, 1347-1348 [approval of
21-house project in area with limited services]; Napa Citizens for Honest Government v.
Napa County Bd. of Supervisors (2001) 91 Cal.App.4th 342, 352, 371 [development of
airport industrial area expected to add nearly 10,000 employees to area].)


                                              16
       SFLN’s principal claim is that the Housing Element will lead to increased growth
in the City with consequent environmental impacts. This is not a baseline or project
description argument. It is a causal argument. It is premised on the isolation of the
increased-density policies from the causes of population growth, which are a multi-
faceted product of births, deaths, migration, household size, labor force participation
rates, and job growth over the next 20 years.
       Here, the City did not simply decline to consider the impacts by saying the growth
was inevitable. Rather, the City engaged in considerable discussion of projected growth
and analyzed the traffic and water supply impacts based on these projections. This is
what CEQA requires. (Napa Citizens for Honest Government v. Napa County Bd. of
Supervisors, supra, 91 Cal.App.4th at p. 371.) The Housing Element consists of growth-
accommodating rather than growth-inducing policies. (See, e.g., Friends of the Eel River
v. Sonoma County Water Agency (2003) 108 Cal.App.4th 859, 877 [water diversion
project was “designed to accommodate the projected population growth of the eight cities
and counties . . . as that growth is forecast under the general plans for these cities and
counties”]; Merz v. Board of Supervisors (1983) 147 Cal.App.3d 933, 939, disapproved
on another point in Western States Petroleum Assn. v. Superior Court (1995) 9 Cal.4th
559, 570, fn. 2 [project was “designed only to accommodate the anticipated . . . traffic”
from project previously approved]; City of Del Mar v. City of San Diego (1982) 133
Cal.App.3d 401, 412 [“ ‘if the [area plan] were not built as planned, residents would still
come to live in the area[ ]].’ ”)
       SFLN insists the baseline analysis was inadequate because the City has failed to
establish that use of existing conditions would result in a misleading assessment of traffic
and water supply impacts. A determination that an existing conditions analysis would be
misleading or without informational value is primarily factual and must be upheld if
supported by substantial evidence. (Neighbors for Smart Rail, supra, 57 Cal.4th at
p. 457.) The EIR analyzes likely future conditions in the context of current ones and
concludes there will be no immediate increase in traffic or water demand in the short-
term. SFLN’s disagreement with the EIR’s analysis is insufficient to establish that the


                                              17
City abused its discretion in utilizing a future baseline. (San Francisco Baykeeper, Inc. v.
State Lands Com., supra, 242 Cal.App.4th at p. 219.) It would be absurd to ask the City
to hypothesize the impacts of a long-term housing plan taking hold immediately. When
an amendment to a general plan takes a long view of city planning, the analysis of the
amendment’s impacts should do so as well. (Pfeiffer v. City of Sunnyvale City
Council (2011) 200 Cal.App.4th 1552, 1573-1574.)
       2.     Land Use and Visual Resources Baseline
       SFLN contends the EIR makes a further error in its baseline analysis by relying on
the maximum allowable density and height requirements, set forth in the Housing
Element as the baseline for land use and aesthetic impacts, instead of the existing
physical environment. Despite SFLN’s contrary assertion, the EIR does compare the
changes in the Housing Element to the existing environment, including existing height
limits and densities. For instance, the EIR describes existing land uses in the Inner and
Outer Sunset as “generally consist[ing] of low density residential (including a large
proportion of single-family detached houses) and small scale commercial uses.” “The
western portion of the Inner Sunset Planning District is comprised mainly of RH-
1[(House-One Family)] and RH-2 [(House-Two Family)] land uses with a strip of NC
[(Neighborhood-Commercial]) along Irving Street.” In Bayview/Hunters Point,
“industrial, residential and other buildings tend to have lower heights, rarely over three
stories.” The EIR describes existing land uses in the Richmond area as “mainly
comprised of RH-1 [(House-One Family, Detached Dwelling)], RH-2 [(House-Two
Family)], RM-I [(Mixed [Apartments and Houses])] and NC [(Neighborhood
Commercial)] concentrated along Geary Boulevard, Balboa Street, and Clement Street.”
Land uses in the Marina are described as “generally characterized by public lands and
open space, low density, and two- to three-story residential buildings (including a large
proportion of single family homes), mixed residential, and moderate scale neighborhood
commercial. Neighborhood Commercial land uses are located along Union Street,
Fillmore Street, and Lombard Street. Public land uses are prominent along the northern



                                             18
border of the Planning District with Fort Mason, Marina Green, and the Aquatic Park
bordering the San Francisco Bay.”
       Comparing the existing environment to the changes proposed in the 2009 Housing
Element, the EIR determines that “incremental increases in residential density in those
areas that permit residential uses would not substantially change the existing land use
character.” The EIR explains that adding residential units to areas with existing
residential uses would not result in a substantial change in land use that would be
considered a significant environmental impact.
       SFLN insists that comparison of the Housing Element only to potential future
conditions discussed in the plan is improper. Citing San Joaquin Raptor Rescue Center,
supra, 149 Cal.App.4th 645, SFLN argues that the “baseline environmental setting must
be premised on realized physical conditions on the ground, as opposed to merely
hypothetical conditions allowable under existing plans.” (Id. at p. 658.) San Joaquin
Raptor Rescue Center, however, does not stand for the proposition that an EIR must
always compare a project’s impacts to the existing physical environment. Rather, San
Joaquin Raptor Rescue Center acknowledges that environmental conditions “ ‘may vary
from year to year and in some cases it is necessary to consider conditions over a range of
time periods.’ ” (Ibid.) In any event, San Joaquin Raptor Rescue Center is
distinguishable because it did not involve a program EIR. Indeed, SFLN’s approach runs
afoul of the tiering scheme expressly authorized by CEQA and its implementing
regulations. Under this approach, where a local agency has already prepared a program
EIR, it need not prepare a subsequent one in connection with later activities unless those
activities would have effects that the program EIR did not examine. (CEQA Guidelines,
§ 15168, subd. (c)(1).) The relevant question is whether new significant environmental
effects or a substantial increase in the severity of previously identified significant effects
will result from a substantial change to the project. (§ 21166; CEQA Guidelines,




                                              19
§ 15162.) Comparison to theoretical impacts is generally necessary to answer this
question.3
       The baseline is not hypothetical, (c.f. Communities for a Better Environment,
supra, 48 Cal.4th at p. 322), but based on observation of existing conditions. It is not
based on potential increases in housing. Instead projections of future development, to
measure likely impacts, derive from this baseline.
C.     The EIR’s Analysis of Environmental Impacts
       “An EIR shall identify and focus on the significant environmental effects of the
proposed project.” ([CEQA] Guidelines, § 15126.2, subd. (a).) A significant
environmental effect is “ ‘a substantial, or potentially substantial, adverse change in the
environment.’ ([]§ 21068; see also [CEQA] Guidelines, § 15382.) ‘ “Environment”
means the physical conditions which exist within the area which will be affected by a
proposed project, including land, air, water, minerals, flora, fauna, noise, objects of
historic or aesthetic significance.’ ([]§ 21060.5; see also [CEQA] Guidelines, § 15360.)”
(Ballona Wetlands Land Trust v. City of Los Angeles (2011) 201 Cal.App.4th 455, 473,
fn. omitted.)
       Even if a project’s impact may be “individually limited” this impact may be
“cumulatively considerable,” and an EIR “shall discuss” these impacts. (§ 21083,
subd. (b)(2); CEQA Guidelines, §§ 15065, subd. (a)(3), 15130, subd. (a).)
“ ‘[C]umulatively considerable’ means that the incremental effects of an individual
project are considerable when viewed in connection with the effects of past projects, the
effects of other current projects, and the effects of probable future projects.” (§ 21083,
subd. (b)(2); CEQA Guidelines, § 15065, subd. (a)(3).)


3
       In supplemental briefing, SFLN asserts that the availability of various CEQA
exemptions for affordable housing projects “undermines the City’s reliance upon
deferring CEQA review until individual housing projects are proposed for approval.”
(See, e.g., § 21159.21; Gov. Code, § 65913.4.) The availability of CEQA exemptions is
not relevant to the disposition of the issues on appeal. In any event, the City would still
be required to comply with applicable zoning laws for any new housing projects. (See
§ 21159.21, subd. (a); Gov. Code, § 65913.4, subd. (a)(5).)

                                             20
       An agency decision to not identify an impact as significant is reviewed for
substantial evidence. (California Oak Foundation v. Regents of University of
California (2010) 188 Cal.App.4th 227, 281-282.)
       1.     Land Use and Visual Resource Impacts
       SFLN challenges the EIR’s conclusion that the Housing Element would have a
less than significant impact on land use and visual resources. According to SFLN,
substantial evidence does not support the claim that potential impacts would be
“eliminated.” Elimination of potential impacts, however, is not the standard. Indeed,
“[a] less than significant impact does not necessarily mean no impact at all. [Citation.]”
(Oakland Heritage Alliance v. City of Oakland (2011) 195 Cal.App.4th 884, 899.)
Further, we bear in mind that we “ ‘may not set aside an agency’s approval of an EIR on
the ground that an opposite conclusion would have been equally or more reasonable.
[Citation.] A court’s task is not to weigh conflicting evidence and determine who has the
better argument when the dispute is whether adverse effects have been mitigated or could
be better mitigated.’ ” (Id. at p. 900.)
       Here, the EIR discusses the Housing Elements impacts related to the City’s visual
character in two sections: land use and aesthetics. Starting with land use and planning,
the EIR concludes that changes in the Housing Element would not significantly “conflict
with any applicable land use plans, policy or regulations.” The EIR, however,
acknowledges that the changes to the Housing Element could result in impacts related to
conflicts with existing land use policy if they resulted in housing development not
consistent with the zoning and land use designations as outlined in governing land use
plans and/or the City’s Planning Code, to the extent those regulations help to avoid or
mitigate potential environmental impacts. The EIR notes that the Housing Element does
not amend any applicable area plan or planning coded designations, and provides that
future specific development would continue to be governed by applicable land use plans
and regulations.
       Similarly, in its discussion of aesthetics, the EIR acknowledges that the Housing
Element policies that encourage increased density in certain areas could encourage


                                            21
buildings that were taller and bulkier than their surroundings, and therefore could
potentially affect the visual character of an area. However, the EIR concludes that this
impact would be less than-significant for several reasons: the Housing Element does not
propose any increases in zoning controls, and it would be impossible to predict where
such buildings might be located, or what impact they might have at a particular location.
(Save Round Valley Alliance v. County of Inyo (2007) 157 Cal.App.4th 1437, 1450.)
Moreover, under the 2009 Housing Element any new residential project would be
required to comply with the Planning Code’s Residential Design Guidelines and the
General Plan’s Urban Design Element, both of which are designed to prevent new
development that is out of scale or character from existing development, as well as San
Francisco Administrative Code Chapter 35, requiring, among other things, additional
review of a residential development’s consistency with an industrial area.
       The EIR explains that impacts to existing character could also result if
development was out of scale with existing development in a neighborhood, or if the new
development is so different it would change the existing character of the areas. The EIR
also acknowledges some of the changes in the Housing Element policies could direct
residential growth to specific areas and promote increased densities in these areas.
However, the EIR identifies numerous policies that encourage the maintenance of
existing neighborhood character, thereby reducing any potential for new development to
have a significant impact on land use or visual resources. For example, Policy 11.1
promotes housing that respects existing neighborhood character. Policy 11.2 notes that
“[n]ew and substantially altered buildings should be designed in a manner that, conserve
and respect neighborhood character.” Policy 11.3 states: “Ensure growth is
accommodated without substantially and adversely impacting existing residential
neighborhood character.” Finally, Policy 11.5 cautions decision makers to “[e]nsure
densities in established residential areas promote compatibility with prevailing
neighborhood character.”
       SFLN argues the Housing Element policies substantially weaken the 1990
Residence Element policies, and thus, the EIR’s claim, that the new policies would


                                            22
address any neighborhood compatibility impacts, is without support. For example, SFLN
claims that the 1990 Residence Policy 12.4 used “objective language” calling for
“conserving” for existing neighborhood character, while the 2009 Housing Element calls
for merely “respecting” existing neighborhood character, which SFLN argues is a “lesser,
subjective standard . . . .” We disagree.
       SFLN’s reliance on City of Redlands v. County of San Bernardino (2002) 96
Cal.App.4th 398 is misplaced. In City of Redlands, an initial study was deemed
inadequate where the county failed to cite any evidence in support of its conclusion that
the project would have no impact or less than a significant impact. (Id. at p. 408.)
Instead, the county merely checked the appropriate boxes and provided the same
evaluation for each environmental factor with slight variations. (Ibid.) In reversing, the
court characterized the county’s efforts as “ ‘a token observance of regulatory
requirements.’ ” (Id. at p. 409, fn. omitted.)
       The same cannot be said of the City’s efforts in the instant case. The City
prepared an EIR and the EIR notes the differences in the language of the housing
policies, as well as notes the overall context of the policies within the Housing Element.
The EIR reasonably determined that, overall, the differences in the language did not, in
fact, result in a significant impact on the environment. We will not second-guess the
City’s interpretation of its own general plan policies. (See San Francisco Tomorrow v.
City and County of San Francisco (2014) 229 Cal.App.4th 498, 508.)
       SLFN further argues that other 2009 Housing Element policies “substantially
weaken[]” the 1990 Residence Element, and as such the EIR’s claims that any
neighborhood compatibility impacts would be addressed are without support. Again, we
disagree. For example, SFLN claims that the 2009 Housing Element Policy 11.5 merely
“promote[s]” compatibility with neighborhood character by maintaining prevailing
density height and bulk patterns, whereas the 1990 Residence Element sought to
“conserve[ ]” neighborhood character (Policy 12-4), “respect[]” established architectural
characteristics (policy 2-1), and adopt specific zoning districts that “conform” to a
generalized residential land use and density plan. SFLN faults the 2009 Housing Element


                                             23
Policy 11.3 for merely “defer[ing] to the prevailing height and bulk of the area” in
established residential areas, instead of conserving (1990 Residence Element Policy 12-4)
and maintaining existing densities (1990 Residence Element Policy 2-4). SFLN also
takes issue with 2009 Housing Element Policy 11.8, which only “considers” a
neighborhood’s character when integrating new uses, instead of conserving the character.
        “[I]t is the province of elected city officials to examine the specifics of a proposed
project to determine whether it would be ‘in harmony’ with the policies stated in the plan.
[Citation.] It is, emphatically, not the role of the courts to micromanage these
development decisions. Our function is simply to decide whether the city officials
considered the applicable policies and the extent to which the proposed project conforms
with those policies, whether the city officials made appropriate findings on this issue, and
whether those findings are supported by substantial evidence. [Citations.]” (Sequoyah
Hills Homeowners Assn. v. City of Oakland (1993) 23 Cal.App.4th 704, 719-720.)
        Here, the EIR reasonably concludes that overall, the 2009 Housing Element would
not have a substantial impact on visual resources or neighborhood character. The 2009
Housing Element did not change allowable land uses or increase allowable building
heights; also most growth would occur in adopted plan areas where housing was
determined to be appropriate. The EIR explains that by encouraging residential uses in
areas where they are already allotted and existing would not substantially change the land
use character of an area.
        The EIR concludes that adding housing within mixed-use areas4 would not result
in substantial changes to land use character. Finally, as mentioned any new residential
project would be required to comply with comply with applicable zoning and planning
laws.




4
 The EIR includes two maps illustrating that the majority of neighborhoods in the City
are located in close proximity to commercial and mixed-use districts.

                                             24
       2.     Traffic Impacts
       SFLN asserts that the EIR failed to disclose potentially significant traffic impacts
of three other projects that were under environment review at the same time as the
Housing Element. The EIR indicates that Treasure Island, Candlestick Point-Hunters
Point and Parkmerced were (then) ongoing redevelopment plans or development
agreements, and were currently undergoing environmental review. The EIR identifies
these three major projects as comprising approximately half of the pipeline projects.
       Contrary to SFLN’s contention, the City was not required to study these in-the-
pipeline projects as they are already subject to their own CEQA and EIR process. In fact,
another panel of this Division upheld the Treasure Island EIR (Citizens for a Sustainable
Treasure Island v. City and County of San Francisco (2014) 227 Cal.App.4th 1036,
1043) and our colleagues in Division Two of this judicial district upheld the Parkmerced
EIR (San Francisco Tomorrow v. City and County of San Francisco (2014) 229
Cal.App.4th 498, 505).
       This case is not akin to San Franciscans for Reasonable Growth v. City and
County of San Francisco (1984) 151 Cal.App.3d 61, cited by SFLN. There, the city
simultaneously pursued four downtown high-rise projects and produced EIRs for each
project that unlawfully ignored the likely impacts of the other three. (Id. at pp. 67-68, 80-
81.) That case did not involve tiering development projects atop broader land use
planning, which is what the City has done here. In no sense has the City “ ‘precluded
informed decisionmaking and informed public participation.’ ” (City of Long Beach v.
Los Angeles Unified School Dist. (2009) 176 Cal.App.4th 889, 898.) In fact, the pipeline
projects were included in the cumulative 2025 traffic conditions. As mentioned, the EIR
analyzes 60 intersections throughout San Francisco (including in the challenged
development areas), and compares existing traffic conditions with projected traffic in
2025. In this respect, the Housing Element EIR is distinguishable from the EIR in City
of Hayward v. Board of Trustees of California State University (2015) 242 Cal.App.4th
833, cited by SFLN. There, the EIR made no attempt to determine existing usage of



                                             25
adjacent parklands or the estimated increased usage, and provided no information as to
the overall capacity of neighboring parks. (Id. at p. 859.)
       Here, the EIR justifies its conclusion of no significant impact, explaining that
although some policies could result in certain areas experiencing greater levels of
congestion, policies that encourage a reduction in vehicle miles traveled—such as
locating housing near jobs and transit—could improve projected 2025 conditions over
what would be expected without those policies.
       3.     Water Supply Impacts: Long-Term Supply and Recirculation
       SFLN argues that the EIR failed to disclose water supply uncertainty and to
adequately analyze long-term water supply impacts. SFLN claims the speculative nature
of available water is exacerbated by new information that became available after the
Draft EIR was circulated for review. SFLN maintains this new information required
recirculation of the EIR.
              a.     The EIR Adequately Analyzed Water Supply Impacts
       SFLN argues that the EIR fails to disclose water supply uncertainty and
restrictions. SFLN asserts that the Housing Element is “the necessary first step towards
significant increases in the City’s population and subsequently the City’s water supply
demand.” However, as discussed the City’s projected population increase is not due to
the changes in the Housing Element. The Housing Element serves as the policy basis for
approving projects with increased residential density as a growth-accommodating rather
than growth-inducing measure.
       The EIR reasonably relies on the SFPUC’s WSAS, which concludes that water
demand from projected population increases through 2030 would not exceed supply. The
WSAS and EIR note that after 2030, demand could exceed supply in a multi-year dry
event,5 and that if it did, the SFPUC would impose water rationing.




5
      Multiple dry-year event is defined as a three-year hydrological condition of below
normal rainfall per the Urban Water Management Planning Act.

                                             26
       The EIR compares the changes in the Housing Element policies with the 1990
Residence Element policies, and determines that they would have sufficient water supply
from “existing entitlements and resources and [that no] new or expanded [ ] entitlements”
would be necessary. The EIR concludes that the changes in the Housing Element
policies would not significantly impact water demand for several reasons: the WSAS
indicates that water would be available to meet demand, including projected population
growth through 2030; that the changes in the Housing Element policies were not
substantial, particularly when the policies were taken as a whole; that denser
development would have less water demand than single family homes; that new
development would be required to comply with numerous water-saving requirements,
such as the City’s Green Building Ordinance and Green Landscaping Ordinance; and that
other Housing Element policies ensure that new housing is supported by adequate
infrastructure, including Policy 12.3 (ensure new housing is supported by the public
infrastructure) and 13.4 (promote “green” development in housing).
       The EIR acknowledges that future projects would provide an additional 10 million
gallons per day (mgd) of water under the SFPUC’s Water Supply Improvement Program
(“WSIP”). Although not yet realized, these projects and water sources are “considered
secure,” as the WSIP is backed by a $4.6 billion bond measure approved by the voters in
2001. All the projects identified as supplying the additional water were funded and
approved programmatically in the WSIP EIR, and were in various stages of
implementation.6 The WSAS also reasonably assumed demand would be reduced due to
conservation measures, as water demand has historically decreased over time, due to
improvements in plumbing codes and retrofits of water infrastructure.




6
      To the extent, SFLN faults the Housing Element EIR for failing to include in the
administrative record the WSIP EIR referenced in the SFPUC Memorandum, any error
was not prejudicial. The omission of the WSIP EIR did not preclude informed decision-
making and informed public participation, or otherwise thwart the statutory goals of the
EIR process. (Neighbors for Smart Rail, supra, 57 Cal.4th at p. 463.)

                                            27
       The EIR’s analysis of water supply impacts was appropriate for a general plan or
program EIR, in that it provided decision makers with sufficient analysis to consider the
environmental consequences of the revisions. (Cleveland National Forest Foundation,
supra, 17 Cal.App.5th at p. 426.) The Housing Element, as a policy document for
implementing change, is not required to establish a likely source of water. As the
California Supreme Court emphasized in Vineyard Area Citizens for Responsible
Growth, Inc. v. City of Rancho Cordova (2007) 40 Cal.4th 412, 434, “the burden of
identifying likely water sources for a project varies with the stage of project approval
involved; the necessary degree of confidence involved for approval of a conceptual plan
is much lower than for issuance of building permits.” (Italics added.) Contrary to
SFLN’s contention, the EIR was not required to analyze long-term water supply impacts
past 2030. “The ultimate question under CEQA . . . is not whether an EIR establishes a
likely source of water, but whether it adequately addresses the reasonably
foreseeable impacts of supplying water to the project. If the uncertainties inherent in
long-term land use and water planning make it impossible to confidently identify the
future water sources, an EIR may satisfy CEQA if it acknowledges the degree of
uncertainty involved, discusses the reasonably foreseeable alternatives—including
alternative water sources and the option of curtailing the development if sufficient water
is not available for later phases—and discloses the significant foreseeable environmental
effects of each alternative, as well as mitigation measures to minimize each adverse
impact. (§ 21100, subd. (b).)” (Vineyard Area Citizens for Responsible Growth, Inc. v.
City of Rancho Cordova, supra, 17 Cal.App.5th at p. 434.) The EIR satisfies CEQA.
The WSAS acknowledged the possibility of a post-2030 water supply during a multiple
year dry event. In the event of a post-2030 shortfall, the EIR notes that the SFPUC has in
place a reduction plan to balance supply and demand. The SFPUC’s increased water
rationing plan has already received final review and has been determined to pose no
significant environmental impacts.
       In sum, the EIR adequately addresses the reasonably foreseeable impacts of
supplying water to the future housing proposed by the Housing Element. The City


                                            28
reasonably relied on the information in the WSAS, and the EIR’s finding that impacts to
water would be less than significant is supported by substantial evidence.
              b.     Recirculation Was Not Required
       SFLN claims that significant new information was disclosed in a March 14, 2011
memorandum from the SPUC (SPUC Memorandum), which required recirculation. The
SPUC Memorandum, issued after publication of the Final EIR, but prior to certification,
updated the WSAS, indicating that the possible water deficit anticipated after 2030 could
come about sooner (between 2013 and 2018) due to a decreased amount of water
available from three creeks.7
       As discussed, the EIR and the WSAS already acknowledge that demand might not
meet supply after 2030 during multiple dry-year events. The EIR also identifies options
to address this shortfall, specifically rationing, which has been determined not to have
significant environmental impacts. Also, in the Final EIR the Planning Department
comprehensively addresses the SPUC Memorandum and its proposed options to address
any potential shortfalls. The Planning Department noted that the WSAS was based on a
model that included certain assumptions for water demand and supply, and that the (then)
current water demand was lower than the assumptions in the model, as was the use of the
available supply. For example, the model assumed 91.8 mgd but current demand was
81.8 mgd, and deliveries of 227 mgd were below projected 265 mgd. The Planning
Department concluded that if this lower-than-projected demand level persists, then any
potential shortfalls from restrictions in water supply from the three creeks, would not
affect the SFPUC’s ability to meet the adopted WSIP supply objectives through 2018.
The Planning Department further noted that even if the supply could not meet demand
prior to 2030 in multiple dry-year event, the SFPUC would institute slightly increased
rationing, which did not have any environmental impacts.



7
     Due to various dam projects, a potential decrease in available supply for the
Alameda, San Mateo, and Calaveras Creeks was projected.


                                            29
       SFLN’s disagreement with the Final EIR’s analysis is insufficient to establish that
the City abused its discretion in determining that recirculation was not required.8
       4.     Impacts of Serving Regional Goals
       SFLN argues that the EIR fails to analyze the impacts of serving regional goals.
The stated goals of the Regional Livability Footprint Project, which is a component of
ABAG’s Land Use Policy Framework for the San Francisco Bay Area, are “to develop a
preferred land use pattern, provision of adequate affordable housing, improved mobility,
environmental protection, and open space preservation.” The EIR states that the policies
of the Housing Element would not conflict with the fundamentals of this framework. The
EIR explains that many of the Housing Element policies “would serve to encourage the
mission of this plan . . . by placing housing near transit; as well as by encouraging
affordable housing, sustainability, and infill development.”
       According to SFLN, the EIR fails to analyze “the potential that serving regional
goals could induce a substantial increase in population and a significant increase in new
housing in the City.” However, as discussed the Housing Element is not a growth
inducing plan. Rather, the Housing Element serves a growth accommodating plan for the
inevitable population increase.
       SFLN contends the EIR makes only vague references as to how the Housing
Element would “serve” regional strategies without explaining the nature of the regional
strategies or how serving such strategies could affect the City’s land use “pattern” or how
they would be carried out. SFLN asserts that by designating certain areas as Priority
Development Areas (PDAs), the City was required to re-designate the land uses and the
“ ‘densities/development intensities,’ ” which included various properties along the
eastern and southeastern waterfront. SFLN maintains that the PDA designation
represents the impacts of pursuing regional goals that reach far beyond encouraging


8
      Banning Ranch Conservancy v. City of Newport Beach (2017) 2 Cal.5th 918, cited
by SFLN does not compel a contrary conclusion. That case did not address the issue of
whether recirculation was required. Rather, there the issue was a “fragmented”
administrative record that was “ ‘scattered here and there.’ ” (Id. at p. 941.)

                                             30
growth near transit. The EIR analyzes regional impacts where appropriate. Specifically,
the EIR explains that PDAs are “locally-identified, infill development opportunity areas
within existing communities . . . . To be eligible to become a PDA, . . . ha[s] to be within
an existing community, near existing or planned fixed transit or served by comparable
bus service, and planned for more housing.” It is estimated that PDAs comprise less than
5 percent of the Bay Area’s total land area. While this represents a small portion of the
region’s land area, the proposed PDAs could accommodate over half of the Bay Area’s
projected housing growth to 2035, mostly at relatively moderate densities.
       SFLN also faults the EIR for failing to “discuss and analyze significant changes in
public policy regarding regional sustainability that will significantly [a]ffect the San
Francisco environment.” Although regional sustainability may have some relevance in
determining the significance of a physical change, the purpose of the EIR is to analyze
the impacts of the Housing Element, not regional public policy. (See CEQA Guidelines,
§ 15064, subd. (e) [economic and social changes resulting from project are not treated as
significant effects on environment].)
       Here, the EIR identified the impacts of its policies encouraging residential
development along transit corridors that is consistent with ABAG’s regional smart
growth strategies. SFLN’s disagreement with this analysis is insufficient to establish that
the City abused its discretion in determining that the Housing Element is consistent with
the Land Use Policy Framework and impacts related to land use conflicts are less than
significant. CEQA is not intended to resolve disagreements on public policy
issues between a public agency that approves a project and those who oppose it.
(E.g., Sacramento Old City Assn. v. City Council (1991) 229 Cal.App.3d 1011, 1018
[courts “must not overturn an agency’s discretionary decisions and substitute their
opinions as to what constitutes wise public policy”].)
D.     Alternatives Analysis
       SFLN contends that the City abused its discretion regarding the EIR’s
identification and consideration of alternatives. First, SFLN contends that the EIR failed
to adequately consider feasible reduced-density alternatives. Second, SFLN argues that


                                             31
the City failed to consider additional mitigation measures to lessen the Housing
Element’s impact on transit. The City responds that the EIR considered a reasonable
range of project alternatives as CEQA requires and that substantial evidence supports its
rejection of the proposed alternatives and additional mitigation measures. We consider
these arguments in turn.
       1.     Range of Alternatives
       “CEQA requires that an EIR, in addition to analyzing the environmental effects of
a proposed project, also consider and analyze project alternatives that would reduce
adverse environmental impacts. [Citations.] The CEQA Guidelines state that an EIR
must ‘describe a range of reasonable alternatives to the project . . . which would feasibly
attain most of the basic objectives of the project but would avoid or substantially lessen
any of the significant effects of the project . . . .’ [Citation.]” (In re Bay-Delta, supra, 43
Cal.4th at p. 1163.)
       However, an EIR need not consider every conceivable alternative to the project.
(In re Bay-Delta, supra, 43 Cal.4th at p. 1163.) “ ‘In determining the nature and scope of
alternatives to be examined in an EIR, the Legislature has decreed that local agencies
shall be guided by the doctrine of “feasibility.” ’ [Citation.] CEQA defines ‘feasible’ as
‘capable of being accomplished in a successful manner within a reasonable period of
time, taking into account economic, environmental, social, and technological factors.’
([]§ 21061.1; see also [CEQA Guidelines,] § 15364.) [¶] ‘There is no ironclad rule
governing the nature or scope of the alternatives to be discussed other than the rule of
reason.’ ([CEQA Guidelines,] § 15126.6, subd. (a).) The rule of reason ‘requires the
EIR to set forth only those alternatives necessary to permit a reasoned choice’ and to
‘examine in detail only the ones that the lead agency determines could feasibly attain
most of the basic objectives of the project.’ (Id., § 15126.6, subd. (f).) An EIR does not
have to consider alternatives ‘whose effect cannot be reasonably ascertained and whose
implementation is remote and speculative.’ (Id., § 15126.6, subd. (f)(3).)” (In re Bay-
Delta, supra, 43 Cal.4th at p. 1163.)



                                              32
       In addition to analyzing a range of reasonable alternatives, the EIR must also
examine a no project alternative. “The purpose of describing and analyzing
a no project alternative is to allow decisionmakers to compare the impacts of approving
the proposed project with the impacts of not approving the proposed project. . . .”
(CEQA Guidelines, § 15126.6, subd. (e)(1).)
       An examination of an EIR’s alternatives analysis must begin with the project’s
objectives, for it is these objectives that a proposed alternative must be designed to meet.
(In re Bay-Delta, supra, 43 Cal.4th at p. 1163; CEQA Guidelines, § 15124, subd. (b).)
The EIR identifies the following primary objectives of the proposed Housing Element:
“(1) Provide a vision for the City’s housing and growth management through 2014; [¶]
(2) Maintain the existing housing stock to serve housing needs; [¶] (3) Ensure capacity
for the development of new housing to meet the RHNA at all income levels; [¶] (4)
Encourage housing development where supported by existing or planned infrastructure,
while maintaining existing neighborhood character; [¶] (5) Encourage, develop and
maintain programs and policies to meet projected affordable housing needs; [¶] (6)
Develop a vision for San Francisco that supports sustainable local, regional and state
housing and environmental goals; and [¶] (7) Adopt a housing element that substantially
complies with California housing element law as determined by the California
Department of Housing and Community Development.”
       In response to comments about the Draft EIR, the City states that the “EIR
analyzes a reasonable range of alternatives in that the decision-makers could adopt the
2004 Housing Element, the 2009 Housing Element, the 2004 Housing Element-
Adjudicated, the Intensified Housing Element, or the No Project Alternative.” The City
maintains that the EIR identifies and describes a range of five different alternatives. In
reality, however, the EIR analyzes three alternatives and compares those alternatives to
the 2004 and 2009 Housing Elements. Alternative A is continued reliance on the 1990
Residence Element and represents the status quo, also referred to as the No Project
Alternative. Alternative B is the 2004 Housing Element—Adjudicated, which is
described as the 2004 Housing Element without certain policies stricken by the trial court


                                             33
pending the preparation of the EIR. Alternative C is the 2009 Housing Element-
Intensified. Three other alternatives were considered but rejected from further
consideration during the scoping phase.
       The EIR considers each alternative in depth, and compares each to the 2004 and
2009 Housing Elements. SFLN, however, insists that the EIR analyzes only one
alternative that is distinct from the mandatory No Project alternative. According to
SFLN, Alternative B is not actually a separate alternative, but just another representation
of the status quo or another No Project alternative because the City has enforced the
remaining policies of the 2004 Housing Element since this Court’s decision on the 2004
Housing Element. As such, SFLN contends that Alternative C is the only true alternative
to the project, but it was “ ‘not designed to reduce significant impacts’ ” as required by
CEQA.
       To the extent SFLN would have us conclude, as a matter of law, that consideration
in the EIR only of a proposed project and a no project alternative is inadequate, we reject
that contention. As explained in Mount Shasta Bioregional Ecology Center v. County of
Siskiyou (2012) 210 Cal.App.4th 184 (Mount Shasta), in response to a similar
claim, “there is no rule specifying a particular number of alternatives that must be
included. ‘CEQA establishes no categorical legal imperative as to the scope of
alternatives to be analyzed in an EIR. Each case must be evaluated on its facts, which in
turn must be reviewed in light of the statutory purpose.’ ” (Mount Shasta, supra, 210
Cal.App.4th at p. 199.)
       Thus, it is incumbent on SFLN as the appellant to show either that in this instance
the selected alternatives did not amount to a reasonable range of alternatives or that some
particular potentially feasible alternative was excluded. (Mount Shasta,
supra, 210 Cal.App.4th at p. 199.) SFLN has not met its burden. SFLN has not
demonstrated that the range of alternatives in the EIR is manifestly unreasonable or
deprives decision-makers and the public of the information they need to evaluate the
project and its impacts.



                                             34
       The sole significant impact identified in the EIR is a potential cumulative impact
on transit. The EIR anticipates that the California (northwest) and Subway (southwest)
transit corridors will operate near Muni’s transit capacity in 2025. Also, although the
proposed Housing Element would not add any new trips, it contains policies that
encourage housing near existing transit lines to accommodate the inevitable population
growth. The EIR notes that these policies could potentially increase transit ridership
above Muni’s capacity utilization standard of 85 percent, and that possible insufficient
funding of the San Francisco Metropolitan Transit Agency (SFMTA) may not allow for
expanded transit service, thus resulting in a potentially significant impact on the City’s
transit system.
       The Housing Element EIR explains that Alternative A (the No Project alternative)
would have no significant impact on transit, but would have a significant impact on
historic resources. Alternative B (2004 Housing Element-Adjudicated) is deemed to have
a reduced, but still significant, impact on transit, and no significant impact on historic
resources. Finally, Alternative C (2009 Housing Element-Intensified) is considered to
have an increased impact on transit, compared to either the 2004 Housing Element or the
2009 Housing Element. The EIR identifies Alternative B as the environmentally superior
alternative. These alternatives allowed decision makers a meaningful context to weigh
the project’s objectives against its environmental impacts. This is exactly what an EIR’s
alternatives analysis is supposed to do.
       Watsonville Pilots Association v. City of Watsonville (2010) 183 Cal.App.4th 1059
(Watsonville Pilots), relied on by SFLN, does not compel a contrary conclusion. There,
the EIR for the City of Watsonville 2030 General Plan identified significant impacts due
to anticipated growth: increased population, loss of farmland, and increased water usage.
(Id. at p. 1067.) Watsonville’s EIR identified three alternatives (including the required
no-project alternative) to the 2030 General Plan, none of which included a reduction in
growth. (Id. at p. 1088.) Watsonville argued that consideration of the no-project
alternative was sufficient consideration of a reduced-growth alternative, even though it
met almost none of the project’s objectives. The court rejected this argument, noting that


                                              35
the “purpose of an EIR is not to identify alleged alternatives that meet few if any of the
project’s objectives so that these alleged alternatives may be readily eliminated.”
(Id. at p. 1089.) Instead, the “key to selection of the range of alternatives is to identify
alternatives that meet most of the project’s objectives but have a reduced level of
environmental impacts.” (Ibid.) Under this standard, the court found that Watsonville’s
failure to consider a reduced-growth alternative was an abuse of discretion because
analysis of this alternative “would have provided the decisionmakers with information
about how most of the project’s objectives could be satisfied without the level of
environmental impacts that would flow from the project.” (Id. at p. 1090.)
       Watsonville Pilots is distinguishable because the EIR in this case provided the
City’s decisionmakers with sufficient information about feasible project alternatives. As
an initial matter, as described above, the EIR contains extensive information and analysis
regarding the alternatives. The EIR discussed how both Alternative A (No
Project/Continuation of 1990 Residence Element) and Alternative B (2004 Housing
Element-Adjudicated) would meet most of the Housing Element’s objectives, such as
ensuring affordable housing, maintaining existing housing stock, and meeting state
requirements. Accordingly, this is not a case where the City identified only alternatives
that met “few if any of the project’s objectives” so that they could be readily eliminated.
(Watsonville Pilots, supra, 183 Cal.App.4th at p. 1089; see also Habitat & Watershed
Caretakers v. City of Santa Cruz (2013) 213 Cal.App.4th 1277, 1305 [finding EIR
inadequate where it “failed to discuss any feasible alternative . . . that could avoid or
lessen the significant environmental impact” of the project].)
       Equally unpersuasive is SFLN’s argument that the EIR erroneously failed to
consider its so-called “RHNA-focused reduced-density” alternatives. SFLN proposed an
alternative aimed at meeting the RHNA targets for income levels and a “No Additional
Rezoning” alternative. In response to comments about the DEIR, the City explained that
SFLN’s proposed alternatives did not add anything meaningful to the analysis, why they
would not reduce the project’s potential cumulative transit impacts, and why they were
infeasible.


                                              36
       Specifically, the City explained that while affordable housing is the focus of the
Housing Element, it has conducted environmental review of the potential physical
environmental impacts resulting from such housing types. The City has consistently
addressed the matter of income levels as a social issue, not an environmental one. As
such, analysis of projected income level distribution proposed by SFLN would be
speculative and beyond the scope of the EIR. (See CEQA Guidelines, § 15064 (e)
[economic and social issues not environmental issues]; see also Marin Mun. Water Dist.
v. KG Land California Corp. (1991) 235 Cal.App.3d 1652, 1661-1662.)
       Additionally, substantial evidence supports the EIR’s conclusion that the proposed
“No Additional Rezoning Alternative” was infeasible. This alternative would discourage
additional rezoning of the City’s “established” neighborhoods and focus on encouraging
development in two of the City’s major projects: Candlestick Point-Hunters Point
Shipyard and Treasure Island. According to SFLN, these areas would be built from the
ground up with new and adequate infrastructure, allowing them to accept a higher rate of
density. It is beyond dispute that these major projects exist within the borders of
established neighborhoods and cannot be accomplished without rezoning.
       Equally without merit is SFLN’s contention that the proposed alternatives would
avoid or substantially lessen the transit impacts. According to SFLN, the “easiest way to
reduce future stress on the City’s transit network is to reduce the number of future
residents dependent on the transit system by limiting increases in housing density along
overcrowded transit lines.” First, future residents are inevitable. Second, the potentially
significant cumulative transit impact is projected to occur at the California and Subway
Muni screenlines as a result of Housing Element Policies that promote increased use of
the City’s transit network and is not a rezoning issue.
       We conclude that the City’s choice of alternatives was not manifestly
unreasonable. (Federation of Hillside, supra, 83 Cal.App.4th at p. 1265.) The City
provided a reasonable range of alternatives and the EIR contained sufficient information
to inform the decisionmakers and the public of various alternatives to the project. (Ibid.)
There was no abuse of discretion.


                                             37
       2.     Feasibility of Proposed Mitigation Measures
       SFLN further argues that CEQA required the EIR to analyze additional mitigation
measures to lessen or avoid the project’s impact on transit. Specifically, SFLN proposed
mitigation measures that would (1) impose impact fees to fund transit improvements, and
(2) limit residential density along transit lines with insufficient capacity.
       CEQA requires an EIR to describe feasible mitigation measures that would reduce
any of the project’s significant environmental impacts. Any mitigation measure must be
fully enforceable, and must be consistent with all applicable constitutional requirements.
(CEQA Guidelines, §15126.4, subd. (a).) An EIR may properly decline to consider a
proposed mitigation measure if substantial evidence supports the EIR’s determination
that the proposed mitigation measure would not reduce a significant impact, or that the
proposed mitigation measure is infeasible, because for example, it is not enforceable or it
may violate the constitution. (CEQA Guidelines, §15126.4, subd. (a).)
       The Housing Element EIR considered potential mitigation measures and
determined that none of them were feasible to eliminate the project’s potential significant
impact on transit. The only way to eliminate the potential impact on transit would be to
increase the number of transit vehicles or reduce transit travel time. Increased SFMTA
funding is uncertain, and cannot be guaranteed. The EIR recommends approval of all
transit efficiency measures under consideration, but it is uncertain to what degree those
measures would decrease transit travel time. For these reasons, the EIR deems these
potential mitigation measures infeasible under CEQA.
       The EIR addresses SFLN’s proposed mitigation measures in its Responses to
Comments. Specifically, the City noted that it already implements a transit impact
development fee for all commercial uses, and those fees are paid to SFMTA to improve
local transit services. SFLN’s suggestion is nothing more than what the EIR already
concludes could mitigate the transit impact, but was infeasible because it cannot be
guaranteed. Similarly, SFLN’s suggestion to limit residential density is simply a
permutation of Alternative A, the “no project” alternative. Because substantial evidence



                                              38
supports the EIR’s assessment of SFLN’s proposed mitigation measures, CEQA does not
require any further evaluation of them.
                                  III. DISPOSITION
      The judgment is affirmed. Respondent to recover its costs on appeal.




                                          39
                                               _________________________
                                               REARDON, J.


We concur:


_________________________
STREETER, ACTING P. J.


_________________________
SMITH, J.*




*Judge of the Superior Court of California, County of Alameda, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                          40
Trial Court:                City and County of San Francisco Superior Court



Trial Judge:                Hon. Terri L. Jackson



Counsel for Plaintiff and   Kathryn R. Devincenzi
Appellant:

                            Amy Minteer, Esq.
                            Chaten-Brown & Carstens, LLP



Counsel for Defendant and   Dennis J. Herrera
Respondent:                 City Attorney
                            Audrey Williams Pearson
                            Deputy City Attorney




                                     41